    Case: 1:19-cv-00145-DAP Doc #: 449 Filed: 11/09/19 1 of 29. PageID #: 11306



                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

                                                                   )
DIGITAL MEDIA SOLUTIONS, LLC,                                      )    CASE NO. 1:19-CV-00145
                                                                   )
                          Plaintiff,                               )
                                                                   )
       v.                                                          )    JUDGE DAN AARON POLSTER
                                                                   )
SOUTH UNIVERSITY OF OHIO, LLC, et al.,                             )
                                                                   )    MAGISTRATE JUDGE THOMAS
                  Defendants.                                      )    M. PARKER
___________________________________________                        )

  MOTION OF STUDIO ENTERPRISE MANAGER, LLC FOR THE ENTRY OF AN
 ORDER (A) PERMITTING SOUTH UNIVERSITY AND THE ARTS INSTITUTES TO
    ASSUME CERTAIN EMPLOYEE BENEFIT OBLIGATIONS WHICH AROSE
  BETWEEN JANUARY 1, 2019 THROUGH APRIL 30, 2019; (B) PERMITTING THE
ARTS INSTITUTES TO FORGIVE CERTAIN LOAN OBLIGATIONS FOR STUDENTS
    WHO WERE THE VICTIMS OF MISREPRESENTATIONS MADE BY DCEH
  BETWEEN JANUARY 20, 2018 AND JUNE 15, 2018; (C) ISSUING A BAR ORDER
   PROHIBITING FURTHER CLAIMS AGAINST STUDIO AND CERTAIN OTHER
 RELATED PARTIES; AND (D) FOR SUCH OTHER RELIEF AS IS APPROPRIATE

          Studio Enterprise Manager, LLC (“Studio”) moves (the “Motion”) the Court for the entry

of an order (i) permitting South University – Member, LLC (collectively with all of its direct and

indirect subsidiaries “South University”) and The Arts Institutes International, LLC (collectively

with all of its direct and indirect subsidiaries the “Arts Institutes”) to assume certain employee

benefit obligations that arose between January 1, 2019 through April 30, 2019 (the “Covered

Period”) that neither the Receivership Entities 1 nor Mark E. Dottore, the receiver (the

1
  The Receivership Entities are Dream Center Education Holding LLC (“DCEH”), Dream Center Education
Management LLC, Dream Center Argosy University of California LLC and its direct subsidiary Argosy Education
Group LLC (together, “Argosy”), South University of Ohio LLC, South University of Michigan LLC, The DC Art
Institute of Raleigh-Durham LLC, The DC Art Institute of Charlotte LLC, DC Art Institute of Charleston LLC, DC
Art Institute of Washington, LLC, The Art Institute of Tennessee-Nashville LLC, AiTN Restaurant LLC, The Art
Institute of Colorado LLC, DC Art Institute of Phoenix LLC, The Art Institute of Portland LLC, The Art Institute of
Seattle LLC, The Art Institute of Pittsburgh, DC LLC, The Art Institute of Philadelphia, DC, LLC, DC Art Institute
of Fort Lauderdale LLC, The Illinois Institute of Art LLC, The Art Institute of Michigan LLC, The Illinois Institute
of Art at Schaumberg LLC, DC Art Institute of Phoenix, LLC, The Art Institute of Las Vegas LLC, The Art Institute
of Indianapolis, LLC, and AiIN Restaurant LLC.


{8456384:4 }
    Case: 1:19-cv-00145-DAP Doc #: 449 Filed: 11/09/19 2 of 29. PageID #: 11307



“Receiver”) have paid; (ii) permitting the Arts Institutes to forgive certain loan obligations for

students who were the victims of misrepresentations made by Dream Center Education Holding

LLC (“DCEH”) between January 20, 2018 and June 15, 2018; and (iii) issuing a bar order

prohibiting further claims against Studio, South University, the Arts Institutes, and certain other

related parties relating to the unpaid employee healthcare claims, the student loan obligations and

other previously released claims, and including certain releases (the “Bar Order”); and

(iv) granting such other and further relief as is just and proper. In support of this Motion, Studio

respectfully represents as follows:

                                              BACKGROUND

         1.        On January 7, 2019 (the “Reorganization Date”), Studio, DCEH and certain other

parties executed a series of documents and agreements (collectively, the “Reorganization

Documents”).         The Reorganization Documents 2 provided, among other things, for the

acquisition of South University and the Arts Institutes by Education Principle Foundation, a

Delaware nonprofit, non-stock corporation (“EPF”), and the acquisition of certain accounts

receivable (the “Studio Receivables”), intellectual property or other assets of the Arts Institutes

and the Receivership Entities by Studio. All Studio Receivables collected to date have been

assigned by Studio to the Arts Institutes to assist with the ongoing cash liquidity needs of the

Arts Institutes.

         2.        On January 18, 2019 (the “Receivership Commencement Date”), Digital Media

Solutions LLC filed a complaint commencing the above-captioned action, and the Receiver was

appointed as Receiver of the Receivership Entities pursuant to an order entered January 18, 2019

[D.I. 8] (and later amended on March 13, 2019 [D.I. 150]).

2
 Capitalized terms used and not otherwise defined herein shall have the meanings ascribed thereto in the applicable
Reorganization Documents. The Reorganization Documents were filed with the Court on April 25, 2019 (Docket
No. 283).


{8456384:4 }                                            2
    Case: 1:19-cv-00145-DAP Doc #: 449 Filed: 11/09/19 3 of 29. PageID #: 11308



         3.    On February 27, 2019, Studio, the Receiver, and certain other parties entered into

that certain settlement agreement dated as of February 27, 2019 (as amended) (the “First

Settlement Agreement”), which was approved by the Court on March 18, 2019 (Docket No.

190). Importantly, pursuant to the terms of the First Settlement Agreement and the Court’s order

from the March 18 hearing, the Receiver and Studio agreed to “abide by all [] provisions of the

Reorganization Documents.”

         4.    To address further disputes between the parties, on May 14, 2019, Studio, the

Receiver, and certain other parties entered into that certain Second Settlement Agreement (the

“Second Settlement Agreement”), which was approved by the Court on June 3, 2019 (Docket

No. 354). Pursuant to the Second Settlement Agreement, Studio, the Receiver, on behalf of

DCEH, and Ghostly Pearl, LP entered into that certain Sublease Agreement (the “Sublease”),

whereby Studio subleased DCEH’s data center located in Pittsburgh, PA (the “Data Center”)

solely for the purpose of assisting in the separation of the Arts Institutes and South University

from their reliance on the Receiver to provide transition services under the TLSA which the

Receiver was unable to perform.

         5.    Pursuant to the Reorganization Documents, the First Settlement Agreement and

the Second Settlement Agreement, Studio and the Released Parties (as defined in the Second

Settlement Agreement) received a complete release from the Receiver and the Receivership

Entities of all Receiver Claims (as defined in the Second Settlement Agreement) or any claims

related to or arising out of the Reorganization Documents.       These releases were essential

conditions to Studio’s willingness to enter into the Reorganization Documents, the First

Settlement Agreement and the Second Settlement Agreement.




{8456384:4 }                                   3
    Case: 1:19-cv-00145-DAP Doc #: 449 Filed: 11/09/19 4 of 29. PageID #: 11309



         6.    As reported by the Receiver in his Receiver’s October 1, 2019 Report (the

“October Report”) filed with the Court (Docket No. 428), the Receiver had agreed to enter into a

third settlement whereby, among other items, the Receiver would release the parties “from the

payment of further healthcare claims” in return for the assumption of the “responsibility for

administration and payment of approximately $3.5 million of healthcare claims that pertain to the

transferred employees of New South and New Ai.”

         7.    On November 5, 2019, Studio and the Receiver filed a joint motion to approve a

direction letter requiring Sterling Payment Technologies, LLC, now known as EVO Payments,

Inc., to distribute credit card payments that belong to South University, The Arts Institutes,

and/or Studio (Docket No. 444) which was approved by the Court on November 6, 2019 (Docket

No. 445).

         8.    On November 6, 2019, Studio and the Receiver filed a joint motion to approve the

purchase by Studio of certain assets currently located at the Data Center pursuant to a Bill of

Sale attached to the motion (the “Bill of Sale”) (Docket No. 446), which is pending before the

Court.

         9.    Unfortunately, South University and the Arts Institutes and the Receiver were not

able to reach a third settlement regarding the unpaid employee healthcare claims because the

Receiver has since refused to provide the proposed release described in the October Report.

Without such release, South University and the Arts Institutes will not agree to proceed with the

assumption of the healthcare claims, which actually are approximately $4.6 million, or forgive

over $2 million of loan obligations for students who were the victims of misrepresentations by

DCEH. Accordingly, South University and the Arts Institutes are prepared to move forward with

the original plan that they had negotiated with the Receiver (which will relieve the Receivership




{8456384:4 }                                   4
     Case: 1:19-cv-00145-DAP Doc #: 449 Filed: 11/09/19 5 of 29. PageID #: 11310



Entities of millions of dollars in liabilities to some of the most vulnerable victims of this

receivership – students and employees), but will do so directly by seeking relief from this Court

provided that this Motion and the Bar Order are approved in their entirety.

I.       The Receiver’s Inability To Pay Healthcare Claims

         10.   Pursuant to an employee welfare benefit plan entitled “Dream Center Educational

Holdings, LLC Signature Benefits Plan” (the “DCEH Plan”) established by DCEH as the “Plan

Sponsor” under the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C.

§ 1001, et seq. (“ERISA”), DCEH provided various benefits, including medical and prescription

drug benefits (collectively, the “Benefits”) to certain of its and its direct or indirect subsidiaries’

employees, their dependents and some other covered individuals (collectively, “Plan

Participants”). The Benefits that DCEH made available to the Plan Participants were self-

insured by DCEH, meaning that all Benefits obligations under the DCEH Plan are obligations of

DCEH.

         11.   Pursuant to that certain Master Services Agreement (the “Aetna MSA”) between

DCEH and Aetna Life Insurance Company (“Aetna”), DCEH engaged Aetna to provide claim

administration services for the DCEH Plan.            DCEH terminated the Aetna MSA effective

December 31, 2018 (the “Aetna Termination Date”).

         12.   On April 10, 2019, Aetna filed a motion to compel the Receiver to satisfy health

insurance obligations under the Aetna MSA, or, in the alternative, to authorize Aetna to

terminate all of its administrative obligations relating to the DCEH Plan (the “Aetna Motion,”

Docket No. 248). Aetna alleged (a) that DCEH failed to satisfy all of its obligations for claims

incurred by Plan Participants for Benefits under the Plan in the period prior to the Aetna

Termination Date, and DCEH has not paid the December 2018 administrative fees to Aetna in




{8456384:4 }                                      5
    Case: 1:19-cv-00145-DAP Doc #: 449 Filed: 11/09/19 6 of 29. PageID #: 11311



the amount of $110,872.06 (“Unpaid Fees”), (b) that Aetna’s records reflect that DCEH has

failed to reimburse Aetna for the amount of approximately $3,011,826.28 on account of claims

for which Aetna advanced payment for Benefits under the DCEH Plan (“Unreimbursed

Claims”), (c) separate from the Unreimbursed Claims, Aetna has received additional claims from

providers and/or Plan Participants under the DCEH Plan incurred prior to the Aetna Termination

Date, which as of April 3, 2019, were in the approximate amount of $5,980,083.56, and which

continue to increase (“Runoff Claims”); and (d) the Unreimbursed Claims and Runoff Claims

were all incurred by Plan Participants prior to the appointment of the Receiver on the

Receivership Commencement Date.

         13.   On April 11, 2019, the Court entered an order directing the Receiver to notify the

Court if sums continue to be deducted from DCEH employees’ paychecks to fund the Aetna

insurance (Docket No. 251-1).      On May 28, 2019, the Court entered an Agreed Order

Concerning Termination of Master Services Agreement and Related Obligations between the

Receivership Entities and Aetna Life Insurance Company and Other Related Relief (Docket No.

343) (the “Aetna Agreed Order”). In the Aetna Agreed Order, the Receiver represented that the

Receiver has never deducted from DCEH employees’ paychecks sums to fund the claims

administered by Aetna. The Receiver also represented that the Receivership Entities are unable

to satisfy the Unpaid Fees, the Unreimbursed Claims, the Runoff Claims, or any service fees for

the processing of Runoff Claims.        Finally, the Aetna Agreed Order authorized: (a) the

termination of any remaining obligations of Aetna under the Aetna MSA or otherwise to

administer Runoff Claims or provide other administrative services in connection with the DCEH

Plan; (b) Aetna’s denial of all Runoff Claims for lack of payment, and Aetna’s notification of

nonpayment to health care providers, Plan Participants, and any other necessary parties; and




{8456384:4 }                                   6
    Case: 1:19-cv-00145-DAP Doc #: 449 Filed: 11/09/19 7 of 29. PageID #: 11312



(c) all other actions by Aetna as reasonable and appropriate to effectuate Aetna’s termination of

obligations under the Plan.

         14.   The Receiver informed Studio, South University, the Arts Institutes and the

employees that he had entered into or intended to enter into one or more agreements with

Anasazi Medical Payment Solutions. Inc. (“AMPS”), and Benefit Administrative Systems, LLC

(“BAS”), whereby AMPS and BAS would be engaged by DCEH to help implement and

administer a reference-based reimbursement plan design (the “RBR Plan”) to replace the current

DCEH Plan previously administered by Aetna. It is unclear whether the RBR Plan was ever

implemented or administered by the Receiver.

         15.   On April 6, 2019 (the “Ai Employee Transfer Date”), all employees who had

been employed by DCEH or other entities and who had been providing services to the Arts

Institutes (collectively, the “Ai Employees”) immediately before the Ai Employee Transfer Date

became employees of the Arts Institutes. On April 7, 2019 (the “South Employee Transfer Date”

and together with the Ai Employee Transfer Date, the “Employee Transfer Date”), all employees

who had been employed by DCEH or other entities and who had been providing services to

South University (the “South Employees”) immediately before the South Employee Transfer

Date, became employees of South University. On May 1, 2019 (the “New Plan Start Date”),

South University and the Arts Institutes began providing the South Employees and the Ai

Employees with healthcare benefits under employee welfare benefit plans established by South

University and the Arts Institutes, respectively.

         16.   During the period between December 24, 2018 and the Reorganization Date,

South University paid to DCEH, or had funds withdrawn from its operating accounts by DCEH,

approximately $2.7 million, and the Arts Institutes paid to DCEH, or had funds withdrawn from




{8456384:4 }                                        7
    Case: 1:19-cv-00145-DAP Doc #: 449 Filed: 11/09/19 8 of 29. PageID #: 11313



its operating accounts by DCEH, approximately $5.7 million, for a total of $8.4 million

(together, the “Pre-Reorganization Payments”). During the period between the Reorganization

Date and the Receivership Commencement Date, South University paid approximately $3.2

million and the Arts Institutes paid approximately $4.0 million to DCEH, for a total of $7.2

million (together, the “Pre-Receivership Payments”).

         17.   On May 15, 2019 (the “First Accounting Report Date”), the Receiver filed his

first and only accounting report to date (Docket No. 332) (the “First Accounting Report”).

During the period between the Receivership Commencement Date and the First Accounting

Report Date, South University paid approximately $17.4 million, the Arts Institutes paid

approximately $8.3 million, and Studio paid approximately $4.5 million to the Receiver, for a

total of $30.2 million (collectively, the “Pre-First Accounting Report Payments”). During the

period since the First Accounting Report Date, South University paid approximately $172,000,

the Arts Institutes paid approximately $177,000 and Studio paid approximately $750,000 to the

Receiver, for a total of approximately $1.1 million (collectively, the “Post-First Accounting

Report Payments”). In addition, assuming the Court approves the Bill of Sale, Studio will pay

the Receiver an additional $500,000 (the “Asset Purchase Price”, and collectively with the Pre-

Reorganization Payments, the Pre-Receivership Payments, the Pre-First Accounting Report

Payments and the Post-First Accounting Report Payments, the “DCEH Payments”).

         18.   The DCEH Payments from South University, the Arts Institutes and Studio

collectively total approximately $47.4 million. The DCEH Payments were made at the request

of DCEH and the Receiver to cover payroll, payroll taxes, Benefits, employee claims for

Benefits under the RBR Plan and bank fees (collectively, the “Employee Payroll Expenses”) for

Plan Participants who were South Employees and Ai Employees and certain other expenses




{8456384:4 }                                   8
    Case: 1:19-cv-00145-DAP Doc #: 449 Filed: 11/09/19 9 of 29. PageID #: 11314



incurred by the Receiver, including rent and utilities for the Data Center, which were paid by

Studio to the Receiver under the First Settlement Agreement and the Second Settlement

Agreement. The DCEH Payments exceeded the amount required to cover the Employee Payroll

Expenses for the South Employees and the Ai Employees.

         19.    Prior to the Employee Transfer Date and New Plan Start Date, the Receiver was

responsible for all payroll transactions, including, but not limited to, payroll taxes and payroll

deductions for Benefits under the DCEH Plan and/or the RBR Plan, for all DCEH employees,

including the Ai Employees and the South Employees. However, during this period, numerous

claims under the DCEH Plan and the RBR Plan, as detailed in the Aetna Motion, were unpaid by

the Receiver and the Receivership Entities and still remain unpaid to this day. The Receiver has

informed the Court on numerous occasions that DCEH does not have sufficient funds in order to

satisfy all of its obligations and recently was granted the right to obtain $900,000 in financing to

cover the approximately $1.8 million of payroll obligations (the “Payroll Obligations”) that the

Receiver has failed to pay (Docket No. 440).

         20.    South University, the Arts Institutes and Studio paid DCEH and the Receiver

approximately $47.4 million since December 24, 2018 for employee payroll and benefits for the

South Employees and the Ai Employees, yet those employees have approximately $4.6 million

in accrued employee benefits that have not been paid by the Receiver. Studio has no knowledge

regarding how the Receiver used the DCEH Payments and why payroll and employee benefits

are still unpaid.

         21.    During the spring and summer of 2019, the United States of America Department

of Labor Employee Benefits Security Administration (the “DOL”) issued subpoenas to the

Receiver, Studio and EPF (collectively, the “DOL Subpoenas”), informing such parties that the




{8456384:4 }                                     9
   Case: 1:19-cv-00145-DAP Doc #: 449 Filed: 11/09/19 10 of 29. PageID #: 11315



DOL is investigating the DCEH Plan pursuant to the DOL’s enforcement ability under ERISA.

The DOL requested that the Receiver, Studio and EPF provide certain information regarding

DCEH as the sponsor of the DCEH Plan (the “Plan Sponsor”). Although Studio does not own or

control any of the information that the DOL was seeking in the DOL Subpoenas, at the request of

the Receiver, who has legal control over all electronic data currently stored on the DCEH servers

located at the Data Center relating to any of the Receivership Entities (the “DCEH Data”), Studio

attempted to locate all responsive documents and electronic files, including emails, that were

stored at the Data Center. As a result of this extensive search, Studio produced thousands of files

and records to the DOL and has continued to provide information and fully cooperate with the

DOL’s investigation of the DCEH Plan.

II.      The Proposed Assumption and Payment of the Covered Claims by the Arts
         Institutes and South University
         22.   Although neither South University, the Arts Institutes, EPF nor Studio are liable

for claims for Benefits of Plan Participants under the DCEH Plan or the RBR Plan, South

University and the Arts Institutes are now faced with the consequences of the Receiver’s failure

to pay these claims. The Ai Employees and South Employees that were transferred as of the

Employee Transfer Date still face individual liability for the numerous unpaid Benefits that the

Receiver has been unwilling or unable to pay. Because these employees are current employees

of South University and the Arts Institutes that provide critical services, the needs of these

employees are of paramount concern. South University and the Arts Institutes do not want the

South Employees or the Ai Employees to be saddled with debts that resulted from the failure of

DCEH to properly fund and administer the DCEH Plan and the RBR Plan, despite the millions of

dollars that Studio, South University and the Arts Institutes funded for the Employee Payroll

Expenses via the DCEH Payments. Therefore, South University and the Arts Institutes are



{8456384:4 }                                    10
   Case: 1:19-cv-00145-DAP Doc #: 449 Filed: 11/09/19 11 of 29. PageID #: 11316



willing to assume up to $4,600,000 of DCEH’s obligations for Benefits incurred by South

Employees and Ai Employees prior to the Employee Transfer Date during the Covered Period in

accordance with the terms and conditions set forth below.

         23.   If the Court approves this Motion in its entirety (including the Bar Order)

according to the terms and conditions outlined herein, South University will assume all allowable

employee healthcare claims accrued during the Covered Period (the “South Covered Claims”)

for all South Employees (identified by member ID number for confidentiality purposes) set forth

on Exhibit A (the “South Covered Employees”). Further, the Arts Institutes will assume all

allowable employee healthcare claims accrued during the Covered Period (the “Ai Covered

Claims” and, together with the South Covered Claims, the “Covered Claims”) for all Ai

Employees (identified by member ID number for confidentiality purposes) set forth on Exhibit B

(the “Ai Covered Employees” and, together with the South Covered Employees, the “Covered

Employees”). These claims must be submitted by the applicable medical providers to South

University or the Arts Institutes, directly or through BAS and AMPS, prior to December 31,

2019 (the “Claim Cutoff Date”). Such Covered Claims will be subject to all of the provisions

(e.g., deductibles, co-pays and other exclusions and limitations) of the RBR Plan which was to

be administered by BAS and AMPS (the “Covered Plan”).

         24.   Each of South University and the Arts Institutes will engage BAS and AMPS (or

such other administrator as South University and the Arts Institutes determine) to administer the

Covered Plan (which shall be substantially similar to the RBR Plan), and South University and

the Arts Institutes will pay the respective service fees to administer the validation, allowance,

settlement and payment processes for the Covered Claims.




{8456384:4 }                                   11
    Case: 1:19-cv-00145-DAP Doc #: 449 Filed: 11/09/19 12 of 29. PageID #: 11317



         25.      The aggregate amount of South Covered Claims for the Covered Period that may

be assumed by South University is capped at $2,800,000.00 (the “South Coverage Limit”), and

the aggregate amount of Ai Covered Claims that are to be assumed by the Arts Institutes for the

Covered Period is capped at $1,400,000.00 (the “Ai Coverage Limit”), for a total maximum

amount of $4,200,000.00 (collectively, the “Coverage Limit”). In each case, such Coverage

Limit shall be reduced by deductibles, co-pays and other exclusions and limitations, as well as

negotiations between AMPS and the healthcare providers. If the Coverage Limit reduces the

amount that otherwise would be paid, such reductions shall be made on any reasonable basis

determined by South University or the Arts Institutes (as applicable), in its discretion. The

Coverage Limit exceeds the currently known Covered Claims and the actual dollar amount of

Covered Claims is not expected to exceed the Coverage Limit such that it is fully anticipated all

Covered Claims will be satisfied.

         26.      None of South University, the Arts Institutes, or any of the Released Parties 3 will

have any liability or obligations with respect to (i) the Covered Claims (except to the extent

expressly stated above), COBRA, or any other matters related thereto, (ii) any claims for any

other employee of DCEH or the Receivership Entities, (iii) any claims not included in the

Covered Claims for the Covered Employees during the Coverage Period, (iv) any claims not

submitted prior to the Claim Cutoff Date, (v) any claims in excess of the Coverage Limit,

(vi) any liabilities for claims for Benefits (even for Covered Employees) under any plans of

3
  The Released Parties shall include each of the parties already released pursuant to the Second Settlement
Agreement, including Studio, Colbeck Partners IV, LLC, a Delaware limited liability company (“Colbeck
Partners”), CB CA Lending, LLC, Delaware limited liability company (“CBCA”), Studio Enterprise, LLC, a
Delaware limited liability company (“Studio Enterprise” and, collectively and together with Studio, CBCA, Colbeck
Partners, and Colbeck Foundation, the “Studio Parties”), EPF, South University and the Arts Institutes, and each of
their respective past and present, direct and indirect equity holders, directors, members, managers, partners,
affiliates, subsidiaries, officers, employees, attorneys (including John J. Altorelli, Aequum Law, LLC, Covington &
Burling LLP and McDonald Hopkins LLC), agents, and representatives, and each of their respective heirs,
executors, administrators, personal representatives, successors and assigns (collectively and together with the Studio
Parties, the “Released Parties”)


{8456384:4 }                                             12
   Case: 1:19-cv-00145-DAP Doc #: 449 Filed: 11/09/19 13 of 29. PageID #: 11318



DCEH, including the DCEH Plan or the RBR Plan, prior to the Covered Period, or (vii) any

claims for Unpaid Fees, Unreimbursed Claims, Runoff Claims or to pay any additional service

fee for processing of Runoff Claims (collectively, items (i) through (vii) above, the “Excluded

Benefit Liabilities”). The assumption of the Covered Claims by South University and the Arts

Institutes is not an adoption of any employee benefit plan; it is only an assumption of liabilities

that would otherwise be obligations of the Receivership Entities by South University and the

Arts Institutes. This assumption and payment of the Covered Claims is critical for South

University and the Arts Institutes to maintain the welfare of their employees.

III.     The Receiver’s Inability to Comply With the EDMC Consent Judgment Obligations

         27.    The unpaid employee healthcare claims are not the only substantial obligations

the Receiver has been unwilling or unable to pay throughout this receivership; the Receiver has

also failed to comply with a consent judgment relating to significant student loan obligations.

Prior to the receivership, Education Management Corporation, a Pennsylvania corporation

(“EDMC’), entered into a Consent Judgment (collectively, the “EDMC Consent Judgment”) with

the Attorney Generals of the States of Alabama, Arizona, Arkansas, Colorado, Connecticut,

Delaware, Florida, Georgia, Hawaii, Idaho, Illinois, Indiana, Iowa, Kansas, Kentucky, Louisiana,

Maine, Maryland, Mississippi, Missouri, Montana, Nebraska, New Jersey, New Mexico, New

York, North Carolina, North Dakota, Ohio, Oregon, Pennsylvania, Rhode Island, South Dakota,

Tennessee, Utah, Vermont, Virginia, Washington, West Virginia, and Wyoming and the District

of Columbia (collectively, the “Attorneys General“).

         28.    Thomas J. Perrelli, Esq. (the “Settlement Administrator”) was appointed as the

administrator to oversee EDMC’s compliance with the provisions of the EDMC Consent

Judgment.      On March 22, 2019, the Settlement Administrator filed a Response to Order

Requesting Views of the Settlement Administrator (Docket No. 199) (the “Settlement


{8456384:4 }                                    13
   Case: 1:19-cv-00145-DAP Doc #: 449 Filed: 11/09/19 14 of 29. PageID #: 11319



Administrator’s Response”) (a) alleging, among other things, that during the period beginning

January 20, 2018 through June 15, 2018, DCEH made certain misrepresentations to students (the

“HLC Students”) about the accreditation status of four Receivership Entities – The Art Institute

of Colorado LLC, The Art Institute of Michigan LLC, The Illinois Institute of Art LLC and The

Illinois Institute of Art at Schaumberg LLC (the “HLC Campuses”) -- which were formerly

accredited by the Higher Learning Commission (the “DCEH Misrepresentations”), (b) asserting

that the Receiver must comply with a pending corrective action plan proposed by DCEH on

December 20, 2018 (the “DCEH Corrective Action Plan”) that requires DCEH to return at least

$3 million in tuition payments paid by the HLC Students to DCEH (the “HLC Student

Refunds”), and (c) requesting that the Court impose a “constructive trust” on assets of the

Receivership Entities to satisfy DCEH’s obligations with respect to HLC Student Refunds.

         29.   On October 4, 2019, the Settlement Administrator filed a Further Position

Statement in Response to Receiver’s Status Report (Docket No. 433) (the “Settlement

Administrator’s Position Statement”) reiterating his request that the Court’s final Receivership

Order (a) require the Receiver to discharge the institutional debts of students enrolled at Ai-

Colorado and Ai-Illinois between January 20, 2018 and June 15, 2018, and (b) recognize a

“constructive trust” that consists of, to the extent available from existing or future proceeds, at

least $3.1 million of DCEH’s assets, including the $1.5 million the Settlement Administrator

claimed was already set aside for this purpose by the Receiver, for the return of fraudulently

obtained tuition payments as required by the EDMC Consent Judgment.

         30.   On October 25, 2019, the Receiver filed a Response to the Settlement

Administrator’s Statement (Docket No.442) (the “Receiver Response”), wherein the Receiver

stated, among other things, that (a) DCEH was obligated to refund approximately $3.1 million to




{8456384:4 }                                    14
   Case: 1:19-cv-00145-DAP Doc #: 449 Filed: 11/09/19 15 of 29. PageID #: 11320



HLC Students pursuant to DCEH Corrective Action Plan that was proposed by DCEH and

accepted by the Settlement Administrator; (b) the $1.5 million that the Settlement Administrator

believes the Receiver is holding does not exist, because the Receiver stated that “[t]here are no

such funds” and “those funds are gone;” and (c) notwithstanding the Settlement Administrator’s

“constructive trust” argument, which the Receiver rejects, the HLC Student Refunds should be

administered according to a Court-approved claims process with priority rankings and with

notice and an equal opportunity for all victims to be heard.

         31.   Neither Studio nor EPF did or could have made any representations to the HLC

Students, since the alleged misrepresentation were made prior to the Reorganization Date.

Therefore, any issues regarding the alleged DCEH Misrepresentations, HLC Student Refunds or

the DCEH Corrective Action Plan (collectively, the “EDMC Consent Judgment Obligations”)

are DCEH’s obligations.      The Receiver and the Settlement Administrator have expressly

acknowledged this in numerous Court filings. See Docket Nos. 199, 433 and 442.

         32.   As part of the Studio Receivables that Studio acquired from DCEH pursuant to

the Reorganization Documents, which Studio subsequently assigned to the Arts Institutes, the

Arts Institutes previously collected the aggregate amount of $64,475.94 from the HLC Students

(the “HLC Student Loan Collections”), and the HLC Students have outstanding student loan

balances in the aggregate amount of $2,082,839.80 (the “HLC Student Loans”). In furtherance

of the longstanding objective of the Arts Institutes to help students achieve their goals of

personal and professional advancement, the Arts Institutes desire that the HLC Students not be

saddled with debts that may have been incurred as a result of misrepresentations by DCEH.

         33.   If the Court approves this Motion in its entirety (including the Bar Order)

according to the terms and conditions outlined herein, the Arts Institutes will (a) refund the HLC




{8456384:4 }                                    15
   Case: 1:19-cv-00145-DAP Doc #: 449 Filed: 11/09/19 16 of 29. PageID #: 11321



Student Loan Collections to the applicable HLC Students and (b) forgive the collection of all

remaining debt balances on the HLC Student Loans, which are included in the Studio

Receivables that have been assigned to the Arts Institutes, for the HLC Students at the four HLC

Campuses incurred by such HLC Students during the period of January 20, 2018 through June

15, 2018 (together, the “HLC Student Loan Forgiveness”).

IV.      The Receiver Continues to Assert Claims That Were Released

         34.   Despite two prior settlements with broad general releases, the Receiver continues

to make allegations and threatens to file claims against the Released Parties. The record in this

receivership case is filled with such claims by the Receiver, all of which were denied by the

Court or released pursuant to the First Settlement Agreement and the Second Settlement

Agreement.     Studio, South University and the Arts Institutes have expended hundreds of

thousands of dollars in legal fees defending such claims and enforcing the terms of the

Reorganization Documents, the First Settlement Agreement and the Second Settlement

Agreement, but this has not been sufficient to stop the Receiver’s claims.

         35.   Receiver’s counsel has recently sent letters to certain employees of the Arts

Institutes demanding the forfeiture and return of certain employee bonuses which were paid to

such employees by DCEH prior the Receivership Commencement Date (collectively, the

“Employee Bonuses”). Those employees of the Arts Institutes categorically deny that they are

obligated to forfeit and return the Employees Bonus which were validly earned by such

employees and received prior to the Receivership Commencement Date. In addition, Receiver’s

counsel sent a letter dated September 17, 2019 to the chancellor of the Arts Institutes and a letter

dated September 25, 2019 to the chancellor of South University (together with the chancellor of

the Arts Institutes, the “Chancellors”) which made several unsubstantiated allegations regarding




{8456384:4 }                                    16
   Case: 1:19-cv-00145-DAP Doc #: 449 Filed: 11/09/19 17 of 29. PageID #: 11322



the actions of DCEH’s officers and directors, including the Chancellors (the “Receiver

Allegations”). The Chancellors categorically deny all of the Receiver Allegations.

         36.           In addition to the numerous releases, indemnities and exclusion and limitation of

liabilities contained in the Reorganization Documents and the First Settlement Agreement that

were agreed to and are binding upon the Receiver and the Receivership Entities, paragraph 16 of

the Second Settlement Agreement specifically provides that “the Receiver and the Receivership

Entities       shall     be   deemed    to   have   ABSOLUTELY        AND     IRREVOCABLY         AND

UNCONDITIONALLY FULLY AND FOREVER released, waived and discharged” each of the

Released Parties “from any and all claims, demands, suits, causes of action, liabilities,

obligations, judgments, orders, debts, liens, contracts, agreements, covenants and causes of

action of every kind and nature, whether known or unknown, suspected or unsuspected,

concealed or hidden, vested or contingent, in law or equity, existing by statute, common law,

contract or otherwise in each case arising from, related to or in connection with any of the

Receiver Claims, the Reorganization Documents or the First Settlement Agreement, including

any claims that the Receiver or the Receivership Entities made or could have made against any

of the Released Parties prior to or during the Receivership Action, through Effective Date, which

have existed, or do exist, against any of the Released Parties (collectively, the “Receiver

Released Claims”).” As noted above, the definition of Released Parties include, among other

parties, the officers, directors, employees and attorneys of Studio, South University and the Arts

Institutes, including the Chancellors of South University and the Arts Institutes that were the

subject of the Receiver Allegations and the employees of the Arts Institutes that were the

recipients of the Employee Bonuses. Further, the definition of the Receiver Released Claims

covers the subject matter of the Employee Bonuses and the Receiver Allegations; therefore, the




{8456384:4 }                                          17
     Case: 1:19-cv-00145-DAP Doc #: 449 Filed: 11/09/19 18 of 29. PageID #: 11323



Receiver and the Receivership Entities previously released these claims pursuant to the Second

Settlement.

V.       Bar Order and Release Required for Assumption of Employee Healthcare Claims
         and Student Loan Forgiveness

         37.     While South University and the Arts Institutes desire to assume the Covered

Claims to arrange for their prompt payment and the continued engagement and welfare of the

South Employees and the Ai Employees, and Arts Institutes desires to provide the HLC Student

Loan Forgiveness to relieve the HLC Students of these burdens, these proposed assumptions of

liabilities – especially when all of these obligations are indisputably obligations of the

Receivership Entities – is not without some conditions and protections for Studio, South

University, the Arts Institutes, and certain other related parties. Ideally, the assumption of the

Covered Claims and the HLC Student Loan Forgiveness will provide for the conclusion of all

matters relating to the unpaid employee healthcare claims during the Covered Period and will

provide much needed relief for the employees.

         38.     However, given the unknown future of this receivership and the continuing

potential for parties to assert claims against Studio, South University, the Arts Institutes, and

certain other related parties, in exchange for the payment of the Covered Claims by South

University and the Arts Institutes and the HLC Student Loan Forgiveness, South University, the

Arts Institutes, and Studio desire the entry of a Bar Order, substantially in the form attached

hereto as Exhibit C, 4 detailing a claims process and including certain provisions barring further

claims relating to these topics. The Motion and Bar Order is necessary to put an end to the

claims against the Released Parties given the Receiver’s repeated attempts to raise previously

released claims, including the Receiver Allegations, or regarding obligations that rightly belong

4
 Studio will supplement this Motion by filing a proposed Bar Order (together with proposed exhibits) during the
week of November 11, along with a motion regarding notice procedures for this Motion.


{8456384:4 }                                            18
    Case: 1:19-cv-00145-DAP Doc #: 449 Filed: 11/09/19 19 of 29. PageID #: 11324



to the Receivership Entities, and is a necessary condition of South University and the Arts

Institute’s proposal to assume the Covered Claims and the HLC Student Loan Forgiveness.

Studio, the Arts Institutes, South University should not be the repeated targets of these

duplicative and unsubstantiated allegations.

         39.     Specifically, in exchange for the agreement to assume the Covered Claims,

Studio, South University, and the Arts Institutes respectfully request the entry of a Bar Order:

barring any and all claims, demands, suits, causes of action, liabilities, obligations, judgments,

orders, debts, liens, contracts, agreements, covenants and causes of action of every kind and

nature, whether known or unknown, suspected or unsuspected, concealed or hidden, vested or

contingent, in law or equity, existing by statute, common law, contract or otherwise (collectively,

the “Claims”) by the Receiver, the Receivership Entities or any other party against any of the

Released Parties in each case arising from, related to or in connection with any of the following:

the EDMC Consent Judgment Obligations, the Payroll Obligations, the Employee Payroll

Expenses, the DCEH Payments, the Covered Claims, the HLC Student Loan Forgiveness, the

Employee Bonuses, the Receiver Allegations, the Excluded Benefit Liabilities, the Excluded

Liabilities (as defined in the Bill of Sale) set forth in the Bill of Sale, the Reorganization

Documents, the First Settlement Agreement, the Second Settlement Agreement, DCEH, the

Receivership Entities, the Receiver, the receivership, the Receiver Released Claims 5 and any

other claims, liabilities, obligations that were excluded, limited, released and/or indemnified

against by the Receivership Entities pursuant to the Reorganization Documents, the First

Settlement Agreement, the Second Settlement Agreement and/or this Motion and Bar Order,

including any Claims that the Receiver, DCEH or the Receivership Entities made or could have


5
  The Receiver Released Claims includes those claims released by the Receiver and the Receivership Entities in the
Second Settlement Agreement, as further defined in the Second Settlement Agreement.


{8456384:4 }                                           19
    Case: 1:19-cv-00145-DAP Doc #: 449 Filed: 11/09/19 20 of 29. PageID #: 11325



made against any of the Released Parties prior to or during the receivership, which have existed,

or do exist, against any of the Released Parties (collectively, the “Global Released Claims”).

         40.     Further, the agreement of South University and the Arts Institutes to assume the

Covered Claims is subject to and expressly conditioned upon the satisfaction of the following

conditions:

                 (a)     the entry of an order approving this Motion and the Bar Order by
                         the Court;

                 (b)     the inclusion of a provision in the Bar Order requiring each
                         Covered Employee (and, if applicable, his or her beneficiary, as
                         determined in the discretion of South University and the Arts
                         Institutes) who desires to have his or her Covered Claim assumed
                         by South University or the Arts Institutes, as applicable, to execute
                         a broad general release of the Released Parties, substantially in the
                         form attached as Exhibit 1 6 to the Bar Order, for all Claims
                         relating to or arising out of the Excluded Benefit Liabilities, which
                         shall include a specific acknowledgement that the Released Parties
                         are not assuming any Excluded Benefit Liabilities;

                 (c)     a prohibition in the Bar Order providing that none of DCEH, the
                         Receivership Entities, the Receiver, the Covered Employees or any
                         other party shall commence a Claim or in any manner seek relief
                         against any of the Released Parties through any suit or proceeding
                         based on any Excluded Benefit Liabilities or otherwise assist the
                         efforts of any other party attempting to do so; and

                 (d)     a prohibition in the Bar Order releasing South University and the
                         Arts Institutes from the obligation to assume the Covered Claims if
                         any Claim is brought by DCEH, the Receivership Entities, the
                         Receiver, any Covered Employee or any other party (e.g., the
                         DOL, Aetna, BAS, AMPS, any health care provider or Plan
                         Participant) against any of the Released Parties seeking to impose
                         liability for the Excluded Benefit Liabilities or otherwise assist the
                         efforts of any party attempting to do so.

         41.     The Arts Institutes’ agreement to provide the HLC Student Loan Forgiveness is

subject to and expressly conditioned upon the satisfaction of the following conditions:


6
 Studio will supplement this Motion by filing a proposed Bar Order (together with proposed exhibits) during the
week of November 11, along with a motion regarding notice procedures for this Motion.


{8456384:4 }                                          20
   Case: 1:19-cv-00145-DAP Doc #: 449 Filed: 11/09/19 21 of 29. PageID #: 11326



               (a)    the entry of an order approving this Motion and the Bar Order by
                      the Court;

               (b)    the inclusion of a provision in the Bar Order requiring each HLC
                      Student who desires to receive the benefit of the HLC Student
                      Loan Forgiveness to execute a broad general release of the
                      Released Parties, substantially in the form attached as Exhibit 2 to
                      the Bar Order, for all Claims relating to or arising out of the
                      EDMC Consent Judgment Obligations, which shall include a
                      specific acknowledgement that the Released Parties are not
                      assuming any EDMC Consent Judgment Obligations;

               (c)    a prohibition in the Bar Order providing that none of DCEH, the
                      Receivership Entities, the Receiver, HLC Students, the Settlement
                      Administrator, the Attorneys General, or any other party shall
                      commence a Claim or in any manner seek relief against any of the
                      Released Parties through any suit or proceeding based on any
                      EDMC Consent Judgment Obligations or otherwise assist the
                      efforts of any other party attempting to do so; and

               (d)    a prohibition in the Bar Order releasing the Arts Institutes from the
                      obligation to provide the HLC Student Loan Forgiveness if any
                      Claim is brought by DCEH, the Receivership Entities, the
                      Receiver, any HLC Student, the Settlement Administrator, the
                      Attorneys General or any party against any of the Released Parties
                      based on any EDMC Consent Judgment Obligations or otherwise
                      assist the efforts of any party attempting to do so.

         42.   Ultimately, the Court’s approval of the above-referenced provisions and the Bar

Order will allow the Arts Institutes and South University to: (a) arrange for payment of unpaid

liabilities relating to the Covered Claims, (b) maintain and stabilize employee relations at the

Arts Institutes and South University relating to the unpaid employee healthcare claims, and

(c) provide much-needed student loan forgiveness for the HLC Students who were victims of

misrepresentations by DCEH, and (d) fully and finally address all concerns relating to the

Covered Claims and the HLC Student Loans. In addition, issuance of the Bar Order and the

payment or forgiveness of these substantial obligations by South University and the Arts

Institutes will relieve the Receiver and the Receivership Entities of significant liabilities and

allow the Receiver to focus on other matters. South University and the Arts Institutes will also


{8456384:4 }                                   21
   Case: 1:19-cv-00145-DAP Doc #: 449 Filed: 11/09/19 22 of 29. PageID #: 11327



be free to focus on the welfare of their students and employees without interference from the

Receiver or other parties concerning liabilities relating to the Receivership Entities. After these

liabilities are addressed, any remaining claims against the Receiver or the Receivership Entities

should rightly be administered by the Receiver and satisfied by the Receivership Entities

according to a Court-approved claims process, complete with adequate notice procedures and an

equal opportunity for all victims to be heard (as recommended by the Receiver in the Receiver

Response).

                                    LAW AND ARGUMENT
         43.   This Court has the authority to approve South University and the Arts Institutes’

assumption of the Covered Claims, the forgiveness of the HLC Student Loans, and the issuance

of the Bar Order and related procedures and releases based on its inherent powers as a court of

equity. See Liberte Capital Group, LLC v. Capwill, 462 F.3d 543, 441 (6th Cir. 2006). A

district court “has broad powers in fashioning relief in an equity receivership proceeding.”

Liberte Capital Group, LLC v. Capwill, 421 F.3d 377, 382 (6th Cir. 2005); see also S.E.C. v.

Basic Energy & Affiliated Res., Inc., 273 F.3d 657, 668 (6th Cir. 2001). These broad powers

extend to claims brought against assets in the receivership and “the costs of defending such

claims as a drain on receivership assets.” Liberte Capital, 462 F.3d at 551 (6th Cir. 2006), citing

SEC v. Universal Fin., 760 F.2d 1024, 1038 (9th Cir. 1985).

         44.   When analyzing a potential settlement or the proposed resolution of claims in an

equity receivership, “a district court has wide discretion to determine what relief is appropriate.”

Gordon v. Dadante, 336 Fed. Appx. 540, 549 (6th Cir. 2009). Because of the nature of a

receivership, “[t]he inability of a receivership estate to meet all of its obligations is typically the

sine qua non of the receivership,” and a court may consider nontraditional resolutions of claims

that may be in the best interest of the receivership estate as a whole as part of its considerations.


{8456384:4 }                                      22
   Case: 1:19-cv-00145-DAP Doc #: 449 Filed: 11/09/19 23 of 29. PageID #: 11328



Liberte Capital, 462 F.3d at 552 (6th Cir. 2006) (finding that a blanket stay against claims

against the receivership assets in a bar order was valid).

         45.   Here, for reasons unknown to Studio, the Arts Institutes, and South University,

the Receiver has been unable or unwilling to pay all of the Covered Claims and other employee

healthcare claims accrued after the Receivership Commencement Date but prior to the New Plan

Start Date. While Studio, the Arts Institutes and South University are currently unaware of

extent of the assets or monies in the receivership estate, it is likely that the Receiver does not

have sufficient funds to ever fully pay $4.2 million in Covered Claims, the Excluded Benefit

Liabilities, or the unknown amount of employee benefit liabilities that have accrued against the

receivership estate. The assumption of the Covered Claims by the Arts Institutes and South

University – in exchange for the entry of the Bar Order – efficiently resolves millions of dollars

of claims in the receivership estate by healthcare providers and former employees of the

Receivership Entities, protects the current South Employees and Ai Employees from collection

efforts and claims by healthcare providers or insurance companies, and relieves the Receiver of

potentially significant liabilities. This Court should therefore approve South University and the

Arts Institutes’ generous offer to assume the Covered Claims –which has the potential to resolve

a significant portion of the claims against the Receivership Entities – without issue.

         46.   Further, as shown by the Receiver Response regarding the EDMC Consent

Judgment Obligations, the Receiver does not appear to intend to comply with the ECMC

Consent Judgment at any point in the near future. The Receiver’s inability or lack of desire to

attend to these obligations leaves hundreds of students without a remedy, however, and the Arts

Institutes desires to arrange for the HLC Student Loan Forgiveness to allow these students to

move on with their professional careers without concern as to these liabilities. The forgiveness




{8456384:4 }                                     23
   Case: 1:19-cv-00145-DAP Doc #: 449 Filed: 11/09/19 24 of 29. PageID #: 11329



of these significant liabilities – which the Settlement Administrator may seek to enforce against

the Receiver or the Receivership Estates at some point in the near future – also relieves the

receivership estate of substantial claims, and Studio respectfully requests that this Court approve

the Arts Institutes’ proposal to address these obligations succinctly and efficiently.

         47.   As consideration for the HLC Student Loan Forgiveness and assumption of the

Covered Claims by South University and the Arts Institutes – which together total millions of

dollars of potential liability against the Receivership Estates – the request for the entry of a Bar

Order prohibiting further claims against Studio, South University, and the Arts Institutes and

certain other related parties concerning these claims is certainly within the Court’s broad

equitable authority in this receivership. “Blanket anti-litigation stays repeatedly have been

upheld in circumstances affecting assets of a receivership estate.” S.E.C. v. Kaleta, No. H-09-

3674, 2013 WL 2408017, *6 (S.D. Tex. 2013) (approving bar order prohibiting third-party

claims by insureds against insurance company that issued policies to defendant in receivership

proceeding); see also SEC v. Byers, 609 F.3d 87, 91 (2d Cir. 2010); Liberte Capital, 462 F.3d at

551-52 (6th Cir. 2006). The use of bar orders is not limited to claims against the receiver or the

receivership estate only; “courts have also used bar orders to bar claims against third parties

settling with receiverships.” S.E.C. v. Stanford International Bank, Ltd., No. 3:09-CV-0298,

2017 WL 9989249, *3 (N.D. Tex. 2017). There are no stringent standards for approving a

settlement or bar order in a federal receivership; “instead, a district court has wide discretion to

determine what relief is appropriate.” Gordon v. Dadante, 336 Fed. Appx. 540, 549 (6th Cir.

2009). Especially when the Arts Institutes and South University are offering to take on millions

of dollars in liabilities that are clearly obligations of the receivership estate, Studio, the Arts

Institutes, and South University should not be forced to endlessly defend previously-released




{8456384:4 }                                     24
   Case: 1:19-cv-00145-DAP Doc #: 449 Filed: 11/09/19 25 of 29. PageID #: 11330



claims by the Receiver and other parties relating to the Receivership Entities or related assets

indefinitely.

         48.    When a Court is considering the resolution of potential claims against the

receivership estate by a third party that has materially contributed to or participated in the

resolution of such claims, the entry of a bar order may be especially appropriate. The approval

of a bar order also may be critical – and permissible – where a third party may refuse to

participate in a settlement or resolve claims without the issuance of an injunction or stay

(especially where such a settlement may resolve a significant portion of claims against a

receivership estate).   In S.E.C. v. Kaleta, for example, two personal guarantors of certain

obligations of the receivership estate refused to provide personal guarantees without the issuance

of a bar order, and the Fifth Circuit concluded that the district court did not abuse its discretion in

entering a bar order prohibiting claims against the guarantors in this circumstance. 530 Fed.

Appx. 360, 362 (5th Cir. 2013) (approving entry of bar order where necessary and appropriate as

“ancillary relief”). In another receivership matter, the Tenth Circuit also affirmed a bar order

prohibiting claims against certain third party entities relating to the underlying fraud at issue in

the case where “there would have been no settlement without the bar order.” S.E.C. v. DeYoung,

850 F.3d 1172, 1182 (10th Cir. 2017). In S.E.C. v. Quiros, for example, the Southern District of

Florida approved a settlement and the entry of a bar order which prohibited all parties from

commencing or continuing litigation against Citibank – the settling third party – that relates in

any manner to the receivership or the settling claims. No. 16-cv-21301, 2016 WL 9254719 (S.D.

Fla. 2016); see also Zacarias v. Stanford International Bank, Ltd., 931 F.3d 382 (5th Cir. 2019)

(affirming entry of bar order against third party investors’ claims; settlement maximized assets

and facilitated orderly and equitable distribution of receivership assets).




{8456384:4 }                                      25
   Case: 1:19-cv-00145-DAP Doc #: 449 Filed: 11/09/19 26 of 29. PageID #: 11331



         49.   Bar orders that do not totally enjoin all claims concerning a receivership estate or

the receiver – or preserve the right of parties to pursue claims through a claims administration

process in the receivership case – have also been affirmed as valid. See id. (noting that investors

may still pursue claims in the claim process in the receivership estate), see also S.E.C. v. Kaleta,

530 Fed. Appx. at 362 (5th Cir. 2013) (noting that investors still retained the opportunity to

participate in the claims process, and retained the right to pursue certain other claims). Here, any

bar order would not prohibit claims against the Receiver or the Receivership Entities.

         50.   Further, in this case, the assumption and payment of the Covered Claims by South

University and the Arts Institutes and the HLC Student Loan Forgiveness is better relief than

what the Receiver has or will be able to offer the employees and students given the limited assets

in the receivership estate. It is unknown what the Receiver’s plan was to pay or address any of

these claims prior to this proposal by Studio, the Arts Institutes, and South University.

Importantly, a court’s approval of a settlement and related bar order “does not necessarily require

that the Court find the settlement to be a net benefit to every non-settling party.” S.E.C. v.

Stanford International Bank, Ltd., No. 3:09-CV-0298, 2017 WL 9989249 (N.D. Tex. 2017).

         51.   Here, the payment of the Covered Claims allows numerous employees to receive

the benefit of promptly paid healthcare claims, avoiding potentially years of collection efforts

and payment disputes with healthcare providers and insurance companies for the unpaid

employee healthcare claims during the Covered Period. South University and the Arts Institutes

also receive the benefit of fully engaged employees who are not distracted by looming unpaid

healthcare claims. The HLC Student Loan Forgiveness will also allow the HLC Students to

move on with their professional lives despite the DCEH Misrepresentations. In exchange,

issuance of the Bar Order will allow Studio, South University, the Arts Institutes, and certain




{8456384:4 }                                    26
   Case: 1:19-cv-00145-DAP Doc #: 449 Filed: 11/09/19 27 of 29. PageID #: 11332



other Released Parties to ensure that they no longer face the continuing threat of or actual

liability relating to these issues from the Receiver, the Receivership Entities, or any other third

party in the future.

         WHEREFORE, Studio respectfully requests that this Court enter an order: (i) permitting

South University and the Arts Institutes to assume the Covered Claims that arose during the

Covered Period; (ii) permitting the Arts Institutes to arrange for the HLC Student Loan

Forgiveness; (iii) issuing the Bar Order prohibiting further claims against Studio, the Arts

Institutes, South University, or any of the Released Parties relating to the Global Released

Claims; and (iv) granting such other and further relief as is just and proper.

                 [Remainder of page intentionally blank; signature page follows]




{8456384:4 }                                     27
   Case: 1:19-cv-00145-DAP Doc #: 449 Filed: 11/09/19 28 of 29. PageID #: 11333



November 9, 2019                      Respectfully submitted,


                                     /s/ M. Colette Gibbons
                                     M. Colette Gibbons (0003095)
                                     Scott N. Opincar (0064027)
                                     Maria G. Carr (0092412)
                                     Adam C. Smith (0087720)
                                     MCDONALD HOPKINS LLC
                                     600 Superior Ave., E., Ste. 2100
                                     Cleveland, OH 44114
                                     T: (216) 348-5400
                                     F: (216) 348-5474
                                     Email: cgibbons@mcdonaldhopkins.com
                                     sopincar@mcdonaldhopkins.com
                                     mcarr@mcdonaldhopkins.com
                                     asmith@mcdonaldhopkins.com

                                     Counsel for Studio Enterprise Manager, LLC




{8456384:4 }
   Case: 1:19-cv-00145-DAP Doc #: 449 Filed: 11/09/19 29 of 29. PageID #: 11334



                              CERTIFICATE OF SERVICE

       I hereby certify that on November 9, 2019, a copy of the foregoing Motion of Studio
Enterprise Manager, LLC For the Entry of an Order (A) Permitting South University and The
Arts Institutes To Assume Certain Employee Benefit Obligations Which Arose Between January
1, 2019 Through April 30, 2019; (B) Permitting the Arts Institutes to Forgive Certain Loan
Obligations For Students Who Were The Victims Of Misrepresentations Made By DCEH
Between January 20, 2018 and June 15, 2018; (C) Issuing a Bar Order Prohibiting Further
Claims Against Studio and Certain Other Related Parties; and (D) For Such Other Relief as is
Appropriate was filed electronically. Notice of this filing will be sent to all parties by the
Court’s electronic filing system. Parties may access this filing through the Court’s system.

                                                  /s/ M. Colette Gibbons

                                                  M. Colette Gibbons (0003095)




{8456384:4 }
